              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00207-MR-WCM


CROSSET COMPANY, LLC,            )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                       ORDER
                                 )
                                 )
MOUNTAIN FOOD PRODUCTS, LLC )
and RONALD AINSPAN,              )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court sua sponte.

      The Plaintiff initiated this action against the Defendants Mountain Food

Products, LLC and Ronald Ainspan on July 31, 2020. [Doc. 1]. On August

14, 2020, the Plaintiff filed affidavits of service, indicating that the Defendants

had been served. [Docs. 6, 7]. When the Defendants failed to appear or

otherwise defend this action, the Plaintiff moved for the entry of default

against both Defendants. [Doc. 10]. The Clerk made an entry of default

against each Defendant on September 30, 2020. [Docs. 11, 12]. Since that

date, however, the Plaintiff appears to have made no effort to prosecute the

action further against the Defendants.



     Case 1:20-cv-00207-MR-WCM Document 13 Filed 01/04/21 Page 1 of 2
      The Court will allow the Plaintiff fourteen (14) days to file an appropriate

motion or otherwise take further action with respect to the Defendants. The

Plaintiff is advised that failure to take further action against the Defendants

will result in the dismissal of its claims against them.

      IT IS, THEREFORE, ORDERED that within fourteen (14) days of the

entry of this Order, the Plaintiff shall file an appropriate motion or otherwise

take further action with respect to the Defendants. The Plaintiff is advised

that failure to take further action against the Defendants will result in

the dismissal of its claims against them.

      IT IS SO ORDERED.
                              Signed: January 4, 2021




                                          2



     Case 1:20-cv-00207-MR-WCM Document 13 Filed 01/04/21 Page 2 of 2
